Citation Nr: 1208787	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left knee disability, to include as due to the Veteran's service-connected lumbar spine degenerative disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982 with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2011 for further development.  

Although the Veteran requested a Board hearing in July 2007, he failed to report for his scheduled December 2007 hearing.  The Board notes that notice of the Board hearing was sent to an incorrect address; however, the Veteran and his representative clarified in April 2011 that a Board hearing was no longer desired. 

Although the appeal also originally included the issues of service connection for low back disability and for right side radiculopathy, these benefits were granted by rating decision in September 2011 and are therefore no longer in appellate status.	

The issue of entitlement to service connection for left knee disability, to include as due to the Veteran's service-connected lumbar spine degenerative disease, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The increase in severity of the Veteran's pre-existing right ear hearing loss disability during service is due to the natural progress of the disability.



CONCLUSION OF LAW

Right ear hearing loss disability was not aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in February 2007, August 2011 and September 2011, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the February 2007, August 2011 and September 2011 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a June 2007 statement of the case, following the provision of notice in February 2007; and in a September 2011 supplemental statement of the case, following the provision of notice in August 2011.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 


Duty to Assist

VA has obtained service, VA and private records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in October 2005 and September 2011.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

One of the issues before the Board involves a claim of entitlement to service connection for right ear disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Analysis

The record reflects that the Veteran's hearing loss currently meets the regulatory thresholds to be considered disabling.  When the Veteran was afforded October 2005 and September 2011 VA audiological examinations, audiometric testing revealed auditory thresholds of greater than 40 decibels for all of the relevant frequencies in the right ear.  Additionally, the speech recognition score using the Maryland CNC Test in the right ear was less than 94 percent.  The only remaining question is whether the current right ear hearing loss is related to the Veteran's service. 

On an August 1979 report of medical history, the Veteran checked the appropriate box to indicate a past history of hearing loss.  Medical personnel had mentioned that the Veteran had known hearing loss for years.  As set forth above, history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.   


On an August 1979 entrance examination, clinical evaluation of the ears was normal.  However, on the authorized audiological evaluation in August 1979, pure tone thresholds (in decibels) for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
65
65

It is therefore clear that preexisting right ear hearing loss was "noted" upon entering service.  The presumption of soundness therefore does not apply in this case, and the Veteran's claim is to be viewed as a claim for service-connected aggravation of the preexisting disorder.  

On the authorized audiological evaluation in September 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
70
70
65

A September 1980 service treatment record shows profound sensorineural hearing loss in the right ear.

On the authorized audiological evaluation in February 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
90
75

A March 1981 service treatment record shows that a review of his audiograms reveal deterioration of his high and low frequency hearing.  Recommendation was to have him moved from his present work environment to one with a maximum of ambient 85db.  

When the Veteran was seen on another occasion in March 1981, and medical personnel noted anacusis that had been present for many years.  The Veteran was counseled on hearing protection, and it was determined that he was fit for duty in the electrician field.  It was noted that he would be tested in June 1981.  However, the June 1981 audiogram provides results for the left ear.  The Veteran was not tested for the right ear.  

As revealed in another service treatment record, also dated in March 1981, the tentative plan was to transfer the Veteran to power shop.  

A June 1981 service treatment record shows that an ear, nose and throat doctor diagnosed severe sensorineural hearing loss in the right ear. 

On the authorized audiological evaluation in July 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
60
95

On the authorized audiological evaluation in August 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
85
85
75



On the authorized audiological evaluation in August 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
45
50
80
60

On the authorized audiological evaluation in April 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
75
60

On the authorized audiological evaluation in June 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
20
65

Overall, the Veteran's hearing loss fluctuated in service.  There were both increases and decreases in right ear hearing loss in service.  Nevertheless, as hereinafter explained, the medical evidence is to the effect that the increase in disability was due to the natural progress of the preexisting disorder.  


Post service, the Veteran was afforded a VA examination in October 2005.  
On the authorized audiological evaluation in October 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
105+
105+
105+

Speech audiometry revealed speech recognition ability of 0 percent in the right ear.

The VA examiner diagnosed right sensorineural hearing loss.  The VA examiner noted that it was profound.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner opined that the right ear hearing loss that pre-existed service was not caused by or the result of military noise exposure. 

On a May 2011 Board remand, the Board found the opinion inadequate since the examiner did not discuss whether the Veteran's pre-existing right ear hearing loss disability was aggravated by his active-duty service. 

Per the Board's remand, the Veteran was afforded another VA audiological in September 2011. 

On the authorized audiological evaluation in September 2011, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
105
105+
105+
105+

Speech audiometry revealed speech recognition ability of 0 percent in the right ear.  After interviewing and examining the Veteran, and after reviewing his claims file, the VA examiner found that the right ear hearing loss noted at the time of enlistment appeared to be a continual progressive hearing loss.  He stated that there was a decibel shift from 1979 to 1983 in the right ear, and there was not a significant shift in the left ear during that time.  He continued that noise exposure would affect hearing in both ears if it were going to cause damage.  Accordingly, there was not an increase in severity of the pre-existing right ear hearing loss disability beyond the natural progression of that preexisting disability during active duty service.  He remarked that hearing loss, as expected, continued to progress after separation from active duty service.  He concluded the opinion by stating that this is often the nature of congenital progressive hearing loss.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for right ear hearing loss is not warranted.  The appeal is denied to this extent.


REMAND

The remaining issue before the Board involves a claim of entitlement to service connection for left knee disability, to include as due to the Veteran's service-connected lumbar spine degenerative disease.

While the Veteran was afforded a VA examination in September 2011 specifically for direct service connection (as the Veteran had originally claimed), the Veteran's representative now asserts that the Veteran's left knee disability is secondary to his recently service-connected lumbar spine degenerative disease.  The Board notes that this theory of entitlement has not been considered.  The Board notes that all theories of entitlement--direct and secondary--must be considered.  See Hodge v. 
West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion in light of the new theory of entitlement to service connection. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left knee disability is causally related to service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left knee disability is proximately due to or caused by the Veteran's service-connected lumbar spine degenerative disease?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current left knee disability has been aggravated by the Veteran's service-connected lumbar spine degenerative disease?

	A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for left knee disability, to include as due to the Veteran's service-connected lumbar spine degenerative disease.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


